Order, Supreme Court, Bronx County (Stanley B. Green, J.), entered March 29, 2011, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff alleges that he was injured when, while walking on the sidewalk adjacent to defendant’s building, he slipped and fell on ice. Plaintiffs opposition to defendant’s prima facie showing that it lacked notice of the alleged icy condition failed to raise a triable issue of fact as to whether the condition was present for a sufficient period of time before the accident that defendant would have had time to discover and remedy it (see Simmons v Metropolitan Life Ins. Co., 84 NY2d 972 [1994]). The record shows that it was snowing less than two hours before the accident occurred, and that defendant had performed snow removal less than four hours after the snowfall had stopped (see Administrative Code of City of NY § 16-123 [a]). Plaintiff’s contention that the ice upon which he slipped resulted from a snow accumulation that occurred several days earlier is speculative (see Bernstein v City of New York, 69 NY2d 1020 [1987]; Disla v City of New York, 65 AD3d 949 [2009]). Concur — Tom, J.P., Andrias, DeGrasse, Richter and Román, JJ.